Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2020 has been considered.

Allowable Subject Matter
4.	Claims 1-17 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claims 1-16
None of the prior art of record teaches or suggests a drum cartridge comprising a photosensitive drum rotatable about an axis extending in a first direction, a drum frame having one end portion in a second direction, a drum coupling rotatable together with the photosensitive drum, said drum coupling being positioned at an outer surface of one side in the first direction of the drum frame, and an electrical contact surface positioned closer to another side in the second direction of the drum frame than the drum coupling is to the another side in the second direction of the drum frame.

Claim 17
None of the prior art of record teaches or suggests an image forming apparatus comprising a drum cartridge comprising a photosensitive drum rotatable about an axis extending in a first direction, a drum frame having one end portion in a second direction, an electrical contact surface, and a holder positioned at an outer surface of the drum frame and movable in the second direction relative to the drum frame, said holder holding the electrical contact surface, and a belt unit configured to press the drum frame toward another side in the second direction in the state where the drum cartridge is attached to the main body frame.

      Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	-    Fujinaka et al. [9,261,855] disclose an image forming apparatus.
	-   Chandani et al. [7,899,364] disclose an image forming apparatus.

        Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.

supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        02/27/21